             Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 1 of 23




1                                                                     The Honorable Richard A. Jones
                                                           The Honorable Magistrate J. Richard Creatura
2

3

4
                                  UNITED STATES DISTRICT COURT
5                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
6
     IAN SIMMERS,
7
                                                  Plaintiff,        No. 2:21-CV-00100-RAJ-JRC
8
                      vs.
9                                                                   KING COUNTY’S FRCP 12(c)
     KING COUNTY, et al.,                                           MOTION TO DISMISS
10
                                               Defendants.
11                                                                  Noted for April 16, 2021

12
                       I.      IDENTITY OF PARTY AND RELIEF REQUESTED
13
               Defendant King County respectfully ask this Court to dismiss Plaintiff Ian Simmers’
14
     claims against King County with prejudice, pursuant to Fed. R. Civ. P. 12(c). Simmers’ various
15
     claims against King County must be dismissed as a matter of law pursuant to collateral estoppel,
16
     judicial estoppel, Heck1, the statute of limitations, standing, and failure to state a basis for
17
     Monell2 liability.
18
                                     II.    EVIDENCE RELIED UPON
19
               For purposes of deciding a motion to dismiss pursuant to FRCP 12(c), in addition to
20
     considering the complaint and answers thereto, this court may also take judicial notice of rulings,
21

22
     1
23       Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994)
     2
         Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 98 S. Ct. 2018 (1978).
                                                                            Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                               CIVIL DIVISION, Litigation Section
                                                                            900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 1                           500 Fourth Avenue
                                                                            Seattle, Washington 98104
                                                                            (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 2 of 23




1    transcripts and court documents from the underlying criminal proceedings in state court.

2    Pursuant to Federal Rule of Evidence 201, the Court is permitted to take judicial notice of

3    adjudicative facts “not subject to reasonable dispute,” and “capable of accurate and ready

4    determination by resort to sources whose accuracy cannot reasonably be questioned.” FRE 201;

5    Rupert v. Bond, 68 F. Supp. 3d 1142, 1154 (N.D. Cal. 2014). Further, in a Rule 12 motion the

6    court may also consider evidence upon which a complaint “necessarily relies” if: (1) the

7    complaint refers to the document; (2) the document is central to the plaintiff's claim; and (3) no

8    party questions the authenticity of the document. United States v. Corinthian Colleges, 655 F.3d

9    984, 999 (9th Cir. 2011). Accordingly, Defendants have submitted witness lists, motions, and

10   orders contained in the criminal case docket as well as transcript from pretrial motions from the

11   criminal trial, which may be considered in the course of this motion. See Dkt. ___ (Declaration

12   of Kanner).

13                                            III.    ISSUES

14          1.       Is Simmers collaterally estopped from making claims based on issues that

15   Washington State courts already decided? Yes.

16          2.       Is Simmers judicially estopped from making claims based on his confession

17   where he made recently made contradictory representations to the state court in order to vacate

18   his conviction? Yes.

19          3.       Is Simmers barred from making claims based on his confession pursuant to Heck

20   v. Humphrey where his confession provided a factual basis for convictions that have not been

21   vacated? Yes.

22          4.       Are Simmers’ state law claims and Fourth Amendment arrest claims barred by the

23   statute of limitations? Yes.

                                                                         Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                            CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 2                        500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 3 of 23




1           5.      Are Simmers’ claims regarding the interrogation of another individual barred

2    because he lacks standing? Yes.

3           6.      Does Simmers fail to sufficiently state a claim against King County pursuant to

4    Monell? Yes.

5                                            IV.     FACTS

6           A. SIMMERS’ CONVICTIONS FOR ARSON, VEHICLE PROWL AND MURDER

7           In 1995, Simmers was arrested for vehicle prowl, arson, and malicious mischief and

8    interrogated on those charges. See Kanner Decl., Ex A, B, N. Police also questioned another

9    suspect who was with Simmers, Jonathan Wyatt. Id. In the course of these interrogations,

10   Simmers and Wyatt were also questioned regarding a murder that had occurred near the location.

11   Simmers confessed to the arsons, vehicle prowls, and thefts. Id. Wyatt also confessed to the

12   arsons, vehicle prowls, and thefts. Id. Wyatt further informed police that Simmers had

13   committed the murder. Simmers confessed to the murder. Id. The lead agency in investigating

14   the murder was the City of Bothell, whereas King County police were initially investigating the

15   prowls and arsons and then assisted Bothell when Simmers and Wyatt were connected to the

16   murder. Id.

17          Although Simmers was a teenager at the time of the crimes, he was charged as an adult in

18   King County Superior Court in two separate cases: one case for arson, vehicle prowl, and

19   malicious mischief, and another case for murder. On December 20, 1995, Simmers pled guilty

20   to two counts of Arson in the Second Degree and ten counts of Vehicle Prowl in the First

21   Degree. Id. at Ex. N, O.

22          In litigating the murder charge, Simmers claimed in pre-trial proceedings that his

23   confession was coerced and therefore inadmissible. Id. at A-C. The Superior Court heard

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                          CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 3                      500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 4 of 23




1    testimony from all of the officers present during the course of the custodial interrogation of

2    Simmers. They were cross examined by his well-respected criminal defense attorney, John

3    Hicks, regarding allegedly coercive and/or deceptive tactics. Id. Mr. Hicks cross examined the

4    officers about portions of the interrogation that were not tape recorded and whether the officers

5    purposely or inadvertently fed Simmers information that led his taped confession to include facts

6    that would only have been known to the killer. Id. Both the tape-recorded confession and the

7    forms advising Simmers of his rights (including specific juvenile warnings) were admitted into

8    evidence at the hearing.3 Id. Additionally, as is required under CrR 3.5, Simmers was advised of

9    his right to testify at the hearing and ultimately declined to do so. Id.

10          Simmers submitted briefing and oral argument to the state court asserting that the police

11   officers’ tactics, the setting, and Simmers’ age and maturity were such that his confession should

12   be suppressed as violative of his constitutional rights. Id. After considering the facts and

13   argument, the Superior Court issued oral rulings from the bench and later issued a written ruling.

14   Id. at Ex. A (VRP 3/13/96, p. 133-140), G. It found that the confession was properly obtained by

15   police and that Simmers was properly Mirandized. Id. It further determined that the confession

16   was knowingly, intelligently, and voluntarily given and that Simmers’ will had not been

17   overborne by deceptive tactics, suggestions and ruses. Id.

18          The confession was admitted at Simmers’ trial for Murder in the First. He presented an

19   alibi defense. Id. at J. Simmers was convicted by a jury at trial. Id. at C, E, F. Simmers was

20   sentenced for his Arson, Vehicle Prowl and Murder convictions on May 10, 1996; he received

21

22
     3
23    The transcript of the taped portion of the confession is a part of Ex. K as the transcript was a
     part of Simmers’ 2019 motion to vacate.
                                                                           Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                              CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 4                          500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 5 of 23




1    concurrent sentences. Id. at F, O. He did not appeal his convictions for Arson and Vehicle

2    Prowl, nor has he ever challenged those convictions.

3           In the Murder case, pending appeal to the Washington State Court of Appeals, Simmers

4    filed a post-trial motion for a new trial alleging Brady violations related to jailhouse informant

5    Kevin Olsen. Id. at H, I. The trial court held an evidentiary hearing on the motion and entered

6    extensive findings on the motion. Id. The motion was denied.

7           Following the post-trial motion, in his appeal Simmers claimed the trial court erred by

8    failing to instruct the jury on a lesser included offense and argued that a new trial was warranted

9    by the withholding of Brady information related to Kevin Olsen. Id. at J. Although he had the

10   opportunity, he did not appeal the pre-trial rulings related to his confession. Id. The Court of

11   Appeals affirmed the murder conviction in 1999. In affirming Simmers’ conviction and the trial

12   court’s denial of instructing on a lesser included offense the Court of Appeals expressly relied on

13   the substance of Simmers’ unchallenged confession as the basis for upholding the trial court’s

14   ruling. Id.

15          B. 2019 MOTION TO VACATE MURDER CONVICTION

16          In 2019, Simmers again moved to vacate his murder conviction and order a new trial

17   under CrR 7.8. Id. at K. He alleged “newly discovered evidence,” namely recent research

18   regarding the teenage brain and the reliability of juvenile confessions. Id. While the State of

19   Washington did not agree that Simmers was innocent of the crime, it agreed to vacate Simmers’

20   murder conviction due to the newly discovered evidence. Id. at L. Given the time that Simmers

21   had already served, the State also indicated that it would not seek to retry him for the murder. Id.

22   The Superior Court vacated Simmers’ murder conviction on February 26, 2019. Id. at M.

23

                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 5                         500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 6 of 23




1             C. THE CURRENT LAWSUIT

2             Simmers current lawsuit alleges state law claims of malicious prosecution, outrage,

3    conspiracy, and negligence. Dkt. 1. He also alleges federal claims for violations of his Fourth,

4    Fifth, Sixth, and Fourteenth Amendment rights, as well as allegations of Failure to Intervene and

5    Conspiracy to Violate his Constitutional Rights. He claims that King County is liable for his

6    state law claims under respondeat superior and for his federal claims under Monell. His factual

7    allegations break down into three categories: (1) that Simmers was interrogated by King County

8    and Bothell police officers in violation of Miranda4 and that his confession was coerced; (2) that

9    John Wyatt was interrogated by King County and Bothell police officers in violation of Miranda

10   and that his confession was coerced; and (3) that Bothell police officers convinced Kevin Olsen

11   (a jailhouse informant) to give false testimony claiming that Simmers had confessed to the

12   murder while in jail. In addition, Simmers alleges that the officers conspired to carry out these

13   unlawful acts.

14                                      V.      LEGAL ARGUMENT

15            A. STANDARD OF REVIEW

16            A Rule 12(c) motion for judgment on the pleadings is considered utilizing the same

17   standard applicable to a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which

18   relief can be granted. McGlinchy v. Shull Chem. Co., 845 F.2d 802, 810 (9th Cir.1988). A

19   plaintiff must allege sufficient facts to state a claim to relief that is plausible on its face. Bell

20   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007). A complaint may be

21   dismissed if: (1) the plaintiff fails to state a cognizable legal theory; or (2) the plaintiff has

22

23
     4
         Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
                                                                             Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                                CIVIL DIVISION, Litigation Section
                                                                             900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 6                            500 Fourth Avenue
                                                                             Seattle, Washington 98104
                                                                             (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 7 of 23




1    alleged insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep't, 901

2    F.2d 696, 699 (9th Cir.1990). Although the court must accept all material allegations in the

3    complaint as true, conclusory allegations without more are insufficient to defeat a motion to

4    dismiss for failure to state a claim. McCarthy v. Mayo, 827 F.2d 1310, 1317 (9th Cir.1987).

5           B. COLLATERAL ESTOPPEL BARS SIMMERS’ CLAIMS

6           Washington state law determines the binding effect of rulings from a prior state criminal

7    court proceeding. Haring v. Prosise, 462 U.S. 306, 313, 103 S.Ct. 2368 (1983); Davis v. Clark

8    County, Wash., 966 F.Supp.2d 1106 (W.D.Wash. 2013); Allen v. McCurry, 449 U.S. 90, 96, 101

9    S.Ct. 411 (1980); Ayers v. City of Richmond, 895 F.2d 1267, 1270 (9th Cir.1990). In

10   Washington, the doctrine of collateral estoppel “may be applied in a civil action in which a party

11   seeks to retry issues resolved against a defendant in a previous criminal case, as well as in a civil

12   rights action in which issues raised are the same as those determined in a criminal case.” Hanson

13   v. Snohomish, 121 Wn.2d 552, 561–62, 852 P.2d 295 (1993). The requirements for application

14   of the doctrine of collateral estoppel in Washington are that (1) the issue decided in the prior

15   adjudication must be identical to the one presented in the second action; (2) the prior

16   adjudication must have ended in a final judgment on the merits; (3) the party against whom the

17   plea is asserted was a party or in privity with a party to the prior adjudication; and (4) application

18   of the doctrine must not work an injustice. Id. at 562. Collateral estoppel bars re-litigation of

19   “issues actually litigated” and “necessarily decided” in a prior adjudication. City of Arlington v.

20   Cent. Puget Sound Growth Mgmt. Hearings Bd., 164 Wn.2d 768, 792, 193 P.3d 1077 (2008).

21   Rulings from a criminal trial of issues that were fully litigated may serve as the basis for

22   collateral estoppel in other proceedings. Thompson v. State, Dept. of Licensing, 138 Wn.2d 783,

23   800, 982 P.2d 601 (1999).

                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 7                         500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 8 of 23




1           In order to prevail on a § 1983 claim based on allegations of a false arrest or false

2    imprisonment5 a plaintiff “must demonstrate that there was no probable cause to arrest him.”

3    Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir.1998). In order to prevail on a

4    § 1983 claim for malicious prosecution6 a plaintiff must demonstrate “that the defendants

5    prosecuted [him] with malice and without probable cause, and that they did so for the purpose of

6    denying [him] equal protection or another specific constitutional right.” Awabdy v. City of

7    Adelanto, 368 F.3d 1062, 1066 (9th Cir.2004). Collateral estoppel bars plaintiff from

8    challenging his arrest and prosecution in this action because the issue of probable cause was

9    already determined in plaintiff's state court criminal proceedings. As such, probable cause is a

10   complete defense to these claims. Hanson v. City of Snohomish, 121 Wn.2d 552, 558, 852 P.2d

11   295 (1993). See also Haupt v. Dillard, 17 F.3d 285, 289 (9th Cir. 1994) (holding that state

12   judge’s finding that probable cause existed to hold a defendant over for trial barred subsequent

13   re-litigation as to whether probable cause existed).

14          The Washington State Supreme Court’s decision in Hanson, 121 Wn.2d 552, is binding

15   authority on the applicability of collateral estoppel in this case. In Hanson, the plaintiff was

16   charged with assault for shooting a convenience store clerk. Id. at 554. The victim identified

17   Hanson as her assailant. Id. Hanson was initially convicted, after unsuccessfully challenging the

18   identification procedure, but the conviction was reversed on appeal based on a separate

19   evidentiary error. Id. On remand, Hanson was acquitted on the same evidence that had been

20

21
     5
       False imprisonment appears to be the basis for Simmers’ Fourth Amendment claim titled
22   Detention without Probable Cause.
     6
       Malicious prosecution appears to be the basis for the rest of Simmers’ federal claims as
23   Simmers alleges that the police officer defendants conspired to falsify/coerce evidence against
     him for the purpose of maliciously prosecuting him.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 8                         500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 9 of 23




1    presented in the original trial. Id. Hanson sued the police agency that investigated the crime for

2    defamation, malicious prosecution, false arrest and imprisonment, negligent investigation and

3    civil rights claims. Hanson’s claims were based on allegations that the identification procedures

4    used by police that led to the primary evidence in the case, an eye witness identification, were

5    impermissibly suggestive and that police purposefully manipulated the composite drawing, the

6    photographic montage and the videotape lineup leading to his wrongful identification. In the

7    underlying criminal action, Hanson had moved for suppression of the identification evidence

8    claiming the identification was manipulated, impermissibly suggestive and improper on the part

9    of the police.

10           The Washington Supreme Court affirmed dismissal of the malicious prosecution claims

11   on collateral estoppel grounds on the basis that probable cause is a complete bar. The Court

12   reasoned that the initial conviction was “conclusive evidence of probable cause” even though

13   Hanson was subsequently acquitted on the same evidence. Id. at 560.7 As to the dismissed

14   claims (all but the defamation claim) the Washington Supreme Court affirmed on collateral

15   estoppel grounds because Hanson raised the same issues in his criminal case and they had been

16   decided against him.8

17           The facts of this case are akin to those in Hansen and justify application of collateral

18   estoppel: (1) Simmers asserted his confession was involuntary and not in compliance with

19

20
     7
       The court held that the malicious prosecution action was precluded because “a conviction is
21   strong evidence that there was enough of a case to persuade a jury of guilt beyond a reasonable
     doubt, and thus is evidence that there was, at the very least, probable cause.” Id. at 559.
22
     8
       As the Supreme Court held there “[t]he issue was and is whether the Snohomish police
     impermissibly manipulated identification evidence.” Id. at 563. Here, the issue was and is
23   whether the police violated Simmers’ Miranda rights or otherwise coerced his confession. As
     such, the same bar should apply.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 9                         500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 10 of 23




1    Miranda in a pretrial hearing where the court determined the confession to be knowing,

2    intelligently, and voluntarily and determined that Simmers was properly advised of his rights

3    pursuant to Miranda; (2) Simmers was convicted at trial and his conviction was upheld on appeal

4    (both constituting a final judgment on the merits); and (3) Simmers was the defendant in the

5    criminal case.9 Although newly discovered evidence supported vacation of the conviction, these

6    prior adjudications preclude Simmers’ averments that the police violated his rights in the mid-

7    1990s – well before the newly discovered evidence became available. Under the facts and law

8    applicable to officers at that time, Simmers’ challenges to his conviction were fully litigated to

9    conclusion and his conviction was deemed wholly proper.

10          The same logic applies to the allegations made here that police officers conspired with

11   jailhouse informant Olsen or otherwise incentivized Olsen to provide false testimony in the

12   criminal case against Simmers.10 Not only does Simmers’ claim fail to offer sufficient

13   allegations of any conspiracy or inducement made by police to Olsen, but the Washington State

14   trial court held a post-trial hearing in 1997 regarding whether Olsen was incentivized in any way

15   to offer testimony against Simmers. The state trial court heard testimony from a deputy

16   prosecutor and from one of the investigating police officers (Defendant Hopkins in this matter)

17

18
     9
       Similarly to the identification in Hansen, the Court of Appeals relied on Simmers’ confession
     in its holding on appeal. The circumstances of this case for application of collateral estoppel are
19   even stronger than that argued in Hansen, was never acquitted, rather the State merely has
     indicated that it does not intend to re-try Simmers.
20
     10
        This allegation appears only to be directed at Bothell police officers as Simmers’ complaint
     only names Bothell officers as participants in this alleged conspiracy and a plaintiff in a § 1983
21   suit must plead that each defendant, through their own individual actions, has violated the
     Constitution. Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S. Ct. 1937, 1948, 173 L. Ed. 2d 868
22   (2009). Most of Simmers’ allegations amount to improper group pleading and should not be
     deemed sufficient to state claims against individual or municipal defendants. However, to the
23   extent that this allegation is intended against King County officers, it is barred by collateral
     estoppel.
                                                                         Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                            CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 10                       500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 11 of 23




1    regarding any alleged inducements/benefits. Following the testimony, the State court concluded

2    that “Olsen did not receive special consideration or any kind of benefit from the State in

3    exchange for his testimony in the defendant’s case. There is no evidence of any agreement

4    between the State and Olsen in exchange for testimony.”11 Kanner Decl, Ex. I, (conclusion of

5    law 4). As the trial court ruled on the very issue alleged in this matter, a claim that alleges that

6    Olsen was induced to offer testimony against Simmers, the State court’s prior findings are

7    binding on Simmers.

8            Finally, application of collateral estoppel would not work an injustice in this case. Under

9    Washington law, courts consider whether the party against whom the estoppel is asserted had an

10   incentive to vigorously litigate the issue in the prior litigation, as well as a full and fair

11   opportunity to do so. Hadley v. Maxwell, 144 Wn.2d 306, 312, 27 P.3d 600 (2001). Simmers

12   had a strong incentive to vigorously litigate the criminal case, and did so with the assistance of

13   counsel.12 The fact that the reliability of Simmers’ confession was the subject of his 2019

14   motion for relief under CrR 7.8 (requesting the court vacate his conviction and order a new trial)

15   does not change the justification for application of collateral estoppel here. In his motion to

16   vacate, Simmers acknowledged that the new evidence he was presenting would not render his

17   confession inadmissible in a retrial. Kanner Decl., Ex. K (p. 13). Instead Simmers argued that a

18   new trial was warranted so that he could present expert evidence that would call into question the

19

20
     11
        Brady obligations include evidence in the prosecutor’s file as well as evidence in the
21   possession of the police working with the prosecution on a given case. State v. Lord, 161 Wn.2d
     276, 292, 165 P.3d 1251 (2007) (citing Kyles v. Whitley, 514 U.S. 419, 438, 115 S. Ct.
22   1555(1995)). As such, the conclusions made by the trial court take into account information
     known to both police and the prosecutor as well as any inducements made by either.
     12
23      As Simmers defense at trial were those of alibi and general denial, he contested the reliability
     of both his confession and the jailhouse informant’s testimony at trial.
                                                                             Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                                CIVIL DIVISION, Litigation Section
                                                                             900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 11                           500 Fourth Avenue
                                                                             Seattle, Washington 98104
                                                                             (206) 296-0430 Fax (206) 296-8819
           Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 12 of 23




1    reliability and/or weight of such a confession. Id. At the very worst, the vacation of his

2    conviction proves that the state criminal justice system was able to accommodate the possible

3    effects of newly discovered evidence, not that Simmers was wrongly convicted or otherwise

4    innocent of the charge.

5            C. JUDICIAL ESTOPPEL BARS SIMMERS’ CLAIMS

6            “Judicial estoppel is an equitable doctrine that precludes a party from asserting one

7    position in a court proceeding and later seeking an advantage by taking a clearly inconsistent

8    position.” Arkison v. Ethan Allen, Inc., 160 Wn.2d 535, 538, 160 P.3d 13 (2007). It protects the

9    integrity of the judicial process. New Hampshire v. Maine, 532 U.S. 742, 749, 121 S.Ct. 1808

10   (2001). It also “seeks …to avoid inconsistency, duplicity, and ... waste of time.” Arkison, 160

11   Wn.2d at 538 (internal quotations removed). Judicial estoppel applies to questions of both fact

12   and law. Kellar v. Estate of Kellar, 172 Wn.App. 562, 579–80 n. 3, 291 P.3d 906 (2012) (citing

13   Anfinson v. FedEx Ground Package System Inc., 174 Wn.2d 851, 865–66, 281 P.3d 289 (2012)),

14   review denied, 178 Wn.2d 1025, 312 P.3d 652 (2013). The Washington State Supreme Court

15   has outlined three “core factors” to guide the application of judicial estoppel:

16        (1) whether a party's later position is clearly inconsistent with its earlier position;
          (2) whether judicial acceptance of an inconsistent position in a later proceeding would create
17            the perception that either the first or the second court was misled; and
          (3) whether the party seeking to assert an inconsistent position would derive an unfair
18            advantage or impose an unfair detriment on the opposing party if not estopped.

19   Arkison, 160 Wn.2d at 538–39, 160 P.3d 13 (internal quotation marks omitted) (quoting New

20   Hampshire, 532 U.S. at 750–51).13

21

22
     13
       The Ninth Circuit has adopted the same test as outlined by the U.S. Supreme Court in New
23   Hampshire v. Maine, supra for federal claims. United Steelworkers of Am. v. Ret. Income Plan
     For Hourly-Rated Employees of ASARCO, Inc., 512 F.3d 555, 563 (9th Cir. 2008).
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 12                        500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 13 of 23




1             In the State criminal court proceeding, Simmers sought relief from his conviction for

2    murder under Washington’s CrR 7.8 based on “newly discovered evidence” that could not have

3    been discovered with reasonable diligence in time to move for a new trial withing 10 days of the

4    original verdict. Kanner Decl., Ex. K. By claiming newly discovered evidence, he was able to

5    avoid an otherwise applicable time-bar to collateral relief.

6             The specific newly discovered evidence that Simmers presented as the basis for relief

7    was recent research and literature regarding the unreliability of juvenile confessions and the

8    susceptibility of juveniles to offer false confessions when standard police interrogation tactics are

9    used. Id. In support of his motion to vacate Simmers expressly argued that at the time of

10   Simmers’ arrest, the Reid interrogation techniques used by the police in Simmers’ interrogation

11   (and that of his cohort, Jonathan Wyatt) were considered widely acceptable to be used by police

12   with juvenile suspects.14 In fact, Simmers’ briefing stated that “[l]ittle or none of this

13   information was available at the time to police, prosecutors, defense attorneys, judges or juries in

14   confession cases.” Id. at K (p. 12). These representations, made just two years ago in state court

15   to vacate his conviction, stand in direct conflict with Simmers’ claims made in his complaint

16   here.

17            In the criminal case, Simmers motion can be essentially summed up as follows: The

18   police interrogated Simmers using techniques that were acceptable at the time but which we now

19   know have a tendency to result in false confessions. The motivation for Simmers to make that

20   argument was to vacate his conviction and to grant him a new trial where he could raise this new

21

22
     14
        See extensive discussion in Simmers’ 2019 brief (Ex. K, p. 7-8) in support of relief under CrR
     7.8 and the specific discussion of the techniques employed by police (ruses, deception, making
23   statements rather than asking questions). See also Ex. A-C for the state court’s consideration of
     the same in 1996.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 13                        500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 14 of 23




1    evidence and perhaps result in an acquittal and his freedom. He was successful in achieving this

2    end. Conversely, Simmers alleges the exact opposite here: The police purposely used coercive

3    tactics and conspired to do so knowing it would result in a false confession. His motivation here

4    is different than that in the criminal case and is to obtain monetary compensation from multiple

5    defendants through a civil action.

6           These opposing stories create a textbook application of judicial estoppel. First, Simmers

7    claims are strikingly in conflict with one another meeting the first element of collateral estoppel.

8    In the criminal court he painted a picture where police were well intentioned but did not realize

9    their tactics would tend to result in false confessions, whereas here he paints a picture of

10   malicious conspiratorial police who knew their tactics would result in false confessions and

11   intended that outcome. Second, acceptance of his inconsistent position here would create the

12   perception that Simmers misled either court. Assuming arguendo that the picture Simmers’

13   attempts to paint here were the truth (that the officers knew their tactics would lead to false

14   confession by Simmers), Simmers would have had a direct incentive to mislead the criminal

15   court as these facts would not have met the requirements of CrR 7.8 for granting a new trial and

16   would have been untimely.15 There is no question that asserting these contradictory facts

17   indicates that he either misled the criminal court or is misleading this court. And as such, if

18   allowed to persist in this case asserting a so obviously inconsistent position, Simmers would

19   derive an unfair advantage over police and their employers by allowing Simmers to pursue a

20   wholly inconsistent theory against parties who had no opportunity to participate in the CrR 7.8

21

22
     15
       Conversely, if the story he told the State criminal court is true then he has no cause of action
23   against police and their employers even if his confession is false as qualified immunity would
     bar recovery given that the tactics used were acceptable in 1995/1996.
                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 14                        500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 15 of 23




1    motion but are now being sued for civil damages. This blatant manipulation of the courts should

2    not be permitted and Simmers must be bound by his representations made in the earlier

3    proceeding and barred by judicial estoppel from making inconsistent claims here.

4             D. CLAIMS BASED ON ALLEGED VIOLATIONS OF SIMMERS’ MIRANDA
                 RIGHTS OR THAT SIMMERS’ CONFESSION WAS COERCED ARE
5                BARRED BY HECK

6             Where one conviction has been vacated but another conviction still stands, a plaintiff is

7    barred by Heck if his challenge would necessarily imply the invalidity of the conviction that still

8    stands. Taylor v. Cty. of Pima, 913 F.3d 930, 935 (9th Cir. 2019), cert. denied sub nom. Taylor

9    v. Pima Cty., Arizona, 140 S. Ct. 2508, 206 L. Ed. 2d 463 (2020). In this case, Simmers’

10   challenges to the confession necessarily imply the invalidity of his convictions for Arson and

11   Vehicle Prowl, which have not been vacated. Although he pled guilty to these offenses, the

12   validity of his confession was necessary to support his pleas and relied upon by the Superior

13   Court.

14            Heck bars § 1983 claims premised on allegedly coerced confessions where success on

15   such claim would call into question the validity of the conviction or sentence. Matz v. Klotka,

16   769 F.3d 517, 531 (7th Cir. 2014) (holding that Heck barred claims where the criminal court

17   relied upon the challenged evidence in determining the plaintiff’s sentence). Conversely, § 1983

18   claims alleging coerced confessions are not Heck-barred where the conviction or sentence did

19   not rely upon the challenged evidence. See Smith v. City of Hemet, 394 F.3d 689, 698- 699 (9th

20   Cir. 2005) (holding that Smith’s claims were not presumptively barred where it was unknown

21   whether the factual basis for the plaintiff’s guilty plea relied upon the confession). See also

22   Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir.1996) (holding that claims alleging a coerced

23

                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 15                        500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
             Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 16 of 23




1    confession and destroyed evidence were Heck-barred because they “would necessarily imply the

2    invalidity of [the defendant’s] subsequent convictions and sentences”).

3              Thus, whether Heck bars claims alleging a coerced confession turns on whether the

4    confession was relied upon by the court for a conviction or sentence that has not been

5    invalidated. Here, Simmers cannot challenge the voluntariness of his confession because the

6    same confession is necessary to support his separate convictions of two counts for Arson in the

7    Second Degree and ten counts of Vehicle Prowl in the First Degree. In the Arson/Vehicle Prowl

8    case, Simmers stipulated to the court’s reliance upon the certification of probable cause crimes in

9    establishing a factual basis to accept Simmers’ Alford16 pleas. Kanner Decl., Ex. N, O. The

10   primary evidence contained in the probable cause certification and relied upon by the Superior

11   Court in accepting Simmers’ guilty plea to these charges in 1995 was his confession. Id. In fact,

12   for most or all of the vehicle prowl convictions, the only evidence contained in the probable

13   cause certification linking him to the specific vehicles that are the subject of the charges is his

14   confession. Id. As such, invalidation of Simmers’ confession serves to undermine the basis for

15   his convictions for Arson and Vehicle Prowl. This is precisely what Heck bars.

16             E. SIMMERS’ STATE LAW CLAIMS AND FOURTH AMENDMENT ARREST
                  CLAIMS ARE BARRED BY THE STATUTE OF LIMITATIONS
17
               The statute of limitations for Simmers’ state law claims is three years. RCW 4.16.080.
18
     When the statute of limitations commenced (accrual) for Simmers’ state law claims is governed
19
     by Washington State law. Simmers’ claims rest on allegations related to his confession and the
20
     testimony of the jailhouse informant. As such, the claims accrue on the latter of the following:
21
     the date Simmers confessed/the date Olsen provided testimony at trial; or at the time of
22

23
     16
          North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).
                                                                           Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                              CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 16                         500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 17 of 23




1    sentencing (where Simmers alleges he was held in custody pending trial and sentencing under

2    RCW 4.16.190). Gausvik v. Abbey, 126 Wn. App. 868, 877, 107 P.3d 98, 103–04 (2005)

3    (holding that state law claims accrued when the plaintiff was sentenced per RCW 4.16.190 where

4    he knew the factual basis for claims when the alleged violations happened or when the evidence

5    was admitted at trial and affirming dismissal of state law claims of negligent investigation,

6    outrage, negligent infliction of emotional distress, negligent supervision and training, malicious

7    prosecution, false arrest, false imprisonment, and intentional interference with family

8    relationships as barred by the statute of limitations); Rodriguez Hidalgo v. Ricardo Perez, 128 F.

9    App'x 577, 581 (9th Cir. 2005) (same). In Gausvik, the plaintiff contended that his claim could

10   not have accrued until his conviction was invalidated. Id. at 880-81. But Washington law does

11   not allow tolling under such circumstances. As the Ninth Circuit recognized in Hidalgo,

12   Washington law does not provide for tolling on state law claims even where a plaintiff would be

13   unable to prevail on his/her state claims due to a conviction. Id. Simmers was present at the

14   time of his allegedly coerced confession and during the use of the confession at trial as well as

15   admission of the jailhouse informant’s testimony at trial. These claims were reflected in his pre

16   and post-trial motions and appeal. Due to his awareness of the claims, the statute of limitations

17   would have accrued by no later than the date of his sentencing, or due to his age, within three

18   years of his 18th birthday. See RCW 4.16.190. Thus, all state law claims brought by Simmers

19   needed to be brought by 1999 in order to be deemed timely, which predates this lawsuit by over

20   20 years.

21          Additionally, Simmers’ Fourth Amendment claim, to the extent it is based on an

22   allegedly false arrest/imprisonment prior to criminal charges being filed, is likewise barred by

23   the statute of limitations. As explained by the US Supreme Court, false arrest/imprisonment

                                                                         Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                            CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 17                       500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 18 of 23




1    consists of detention without legal process and ends once the person becomes held pursuant to

2    such process- when he or she is charged and held on such crime. Wallace v. Kato, 549 U.S. 384,

3    389, 127 S. Ct. 1091, 1096 (2007). Under such circumstances, the federal claim accrues when

4    legal process is instituted against the person not at their later release. Id. at 390. To the extent

5    that Simmers’ Fourth Amendment claim is based on his initial arrest and detention prior to

6    criminal charges being filed, such claim accrued when he turned 18 and expired at the same time

7    as his state law claims expired.17 As such, any false arrest/imprisonment claim based on that

8    detention is barred by the applicable statute of limitations.

9           F. SIMMERS’ CLAIMS BASED ON WYATT’S INTERROGATION ARE
               BARRED
10
            To satisfy Article III standing, a party must demonstrate: 1) an injury in fact, 2) a causal
11
     connection between the injury and the conduct of which the party complains, and 3) that it is
12
     likely a favorable decision will provide redress. Lujan v. Defenders of Wildlife, 504 U.S. 555, at
13
     560–561, 112 S.Ct. 2130 (1992). A plaintiff must assert his own legal rights and interests, and
14
     cannot rest his claim to relief on the legal rights or interests of third parties. Kowalski v. Tesmer,
15
     543 U.S. 125, 129, 125 S.Ct. 564 (2004).
16
            With regard to claims based on alleged violations of Jonathan Wyatt’s rights in the course
17
     of his interrogation, Simmers lacks standing. Jonathan Wyatt did not testify in Simmers’ murder
18
     trial nor was any evidence introduced regarding Wyatt’s statements. Kanner Decl., Ex. D.18 As
19

20
     17
        Fourth and Fourteenth Amendment claims based on allegations more akin to malicious
21   prosecution (allegations that he was detained without probable cause after being charged) are not
     barred by the statute of limitations but are barred by other legal doctrines discussed herein. As
22   Simmers’ Fourth Amendment claim does not clearly articulate the term of detention that it is
     intended to assert, King County raises this statute of limitations bar in an abundance of caution.
     18
23      Both the State and Simmers agreed that they were not seeking to call Wyatt or introduce
     evidence of his statements at trial. Kanner Decl., Ex. A (VRP 3/11/96 p. 22-28).
                                                                           Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                              CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 18                         500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 19 of 23




1    Simmers’ original conviction establishes probable cause (as explained above) and was not based

2    on any evidence related to Wyatt’s interrogation, Simmers cannot claim any injury in fact caused

3    by the alleged violations of Wyatt’s rights. In short, Simmers’ claims related to allegations of

4    violations of Jonathan Wyatt’s rights are barred due to lack of standing.

5           G. SIMMERS FAILS TO STATE FEDERAL CLAIMS AGAINST KING
               COUNTY PURSUANT TO MONELL
6
            Because Simmers’ claims of constitutional violations are barred for all of the above-
7
     mentioned reasons, he cannot plead Monell liability against the County based on those claims.
8
     However, even if Simmers’ federal claims are not otherwise barred, he fails to state a claim
9
     against King County pursuant to Monell. In his complaint Simmers alleges two theories of
10
     Monell liability: policy and practice; and ratification. In Rasku v. City of Ukiah, 460 F. Supp. 3d
11
     934, 944 (N.D. Cal. 2020), the District Court aptly summarized the legal framework for proving
12
     Monell liability:
13
            To impose Monell entity liability for a violation of constitutional rights, a plaintiff must
14
     show that (1) the plaintiff possessed a constitutional right and was deprived of that right, (2) the
15
     municipality had a policy, (3) the policy amounts to deliberate indifference to the plaintiff's
16
     constitutional right, and (4) the policy was the moving force behind the constitutional
17
     violation. Plumeau v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997). The
18
     second element of this test may be proven by demonstrating one of the following:
19
            (1) that a [municipal] employee committed the alleged constitutional violation pursuant
20          to a formal governmental policy or a longstanding practice or custom;
            (2) that the individual who committed the constitutional tort was an official with final
21          policy-making authority and that the challenged action itself thus constituted an act of
            official governmental policy; or
22          (3) that an official with final policy-making authority ratified a subordinate's
            unconstitutional decision or action and the basis for it.
23

                                                                          Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                             CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 19                        500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 20 of 23




1    Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (quoting Gillette v. Delmore, 979 F.2d 1342,

2    1346–47 (9th Cir. 1992); Price v. Sery, 513 F.3d 962, 966 (9th Cir. 2008).

3           With regard to his ratification theory, Simmers fails to allege any final policy-maker

4    ratified any actions of the individual officers that led to alleged constitutional violations.

5    Simmers alleges only that Defendant Beard and unknown persons in the sheriff’s office ratified

6    the actions of officers and that the King County Prosecutor’s Office ratified the actions of the

7    officers by the filing of criminal charges on behalf of the State of Washington. These allegations

8    are insufficient to state a claim for Monell liability because Simmers fails to allege any decision

9    or action by a final policy-maker. Defendant Beard, a Major at the time, was not and is not a

10   final policy-maker within the King County Sheriff’s Office. Likewise, the King County

11   Prosecutor is a separately elected official under state law and indisputably has no policy-making

12   authority over the Sheriff’s Office. As there are no identified policy-makers or actions taken by

13   policy-makers to ratify individual officer’s actions, Simmers’ ratification theory fails as a matter

14   of law.19

15          Simmers pattern and practice allegations similarly fail. With regard to policies and

16   practices, Simmers offers only mere allegations that unlawful policies and practices existed

17   based on the fact that officers were not disciplined for interrogation tactics used against

18

19
     19
20      From the passage of the King County Charter through 1996, the King County Executive was
     the final policymaker for the King County Sheriff’s Office as the sheriff was an appointed
21   position and reported to the executive. See Carrick v. Locke, 125 Wn. 2d 129, 143, 882 P.2d 173
     (1994) (explaining that the County Executive at that time was ultimately responsible for police
22   conduct). See also King County Ordinance 12301 (1996) putting the proposal to make the King
     County Sheriff an elected position beginning in 1997 to the voters in the1996 November general
23   election. The ordinance is publicly available at
     https://aqua.kingcounty.gov/council/clerk/OldOrdsMotions/Ordinance%2012301.pdf.
                                                                           Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                              CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 20                         500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 21 of 23




1    Simmers. Dkt. 1, ¶102, 174.20 But there is no claim that any complaint was filed against them

2    that would provide even the possibility of discipline. Further, allegations of single instances of

3    misconduct, as alleged here, are insufficient to establish a municipal custom. Navarro v. Block,

4    72 F.3d 712, 6 714-15 (9th Cir. 1996). Conclusory Monell allegations that lack factual content

5    from which one could plausibly infer Monell liability are insufficient to survive a Rule 12

6    motion. See, e.g., Rodriguez v. City of Modesto, 535 Fed. App'x 643, 646 (9th Cir.2013)

7    (affirming district court's dismissal of Monell claim based only on conclusory allegations and

8    lacking factual support); Via v. City of Fairfield, 833 F.Supp.2d 1189, 1196 (E.D.Cal.2011)

9    (citing cases). Simmers’ Monell claim should be dismissed. See Hyer v. City & Cty. of

10   Honolulu, CV 19-00586 HG-RT, 2020 WL 7038953, at *10 (D. Haw. Nov. 30, 2020)

11   (Explaining pleading requirements for viable Monell claim.).

12                                        VI.     CONCLUSION

13          For the foregoing reasons, the court should dismiss Simmers’ claims against King County

14   with prejudice.

15          SIGNED this 25th day of March, 2021.

16                                                 DANIEL T. SATTERBERG
                                                   King County Prosecuting Attorney
17
                                                   s/ Samantha D. Kanner
18                                                 SAMANTHA D. KANNER, WSBA #36943
                                                   Senior Deputy Prosecuting Attorney
19                                                 King County Prosecuting Attorney’s Office
                                                   Attorney for Defendant King County
20
     20
21      The only other practice and policy allegations are unsupported with any facts to demonstrate
     policies, patterns or practices of either King County or Bothell. Dkt. 1, ¶175. Simmers makes
22   sweeping conclusory allegations that these police departments had policies and customs that
     allowed for officers to not file reports, to falsify reports, to fabricate false evidence, and to
23   pursue wrongful convictions but don’t identify what policies or practices existed that would have
     allowed for these things.
                                                                         Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                            CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 21                       500 Fourth Avenue
                                                                         Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 22 of 23




1                                                500 Fourth Avenue, Suite 900
                                                 Seattle, WA 98104
2                                                Telephone: 206-296-8820
                                                 Samantha.kanner@kingcounty.gov
3

4                                     CERTIFICATE OF SERVICE

5           I hereby certify that on March 25, 2021, I electronically filed the foregoing document(s)

6    with the Clerk of the Court using the CM/ECF System which will send notification of such filing

7    to the following participants:

8                                              John Hazinski
                                          LOEVY & LOEVY (IL)
9                                     311 N ABERDEEN 3RD FLOOR
                                           CHICAGO, IL 60607
10                                          hazinski@loevy.com

11                                           David B Owens
                                           LOEVY & LOEVY
12                                    100 S KING STREET STE 100
                                          SEATTLE, WA 98014
13                                          David@loevy.com
                                         Co-Counsel for Plaintiff
14
                                          Shannon M. Ragonesi
15                                            Paul J. Triesch
                           KEATING, BUCKLIN & McCORMACK, INC., P.S.
16                                 801 Second Avenue, Suite 1210
                                            Seattle, WA 98104
17                                    sragonesi@kbmlawyers.com
                                       ptriesch@kbmlawyers.com
18                           Counsel for Hopkins, Miner, Ericks, Schlaegel
                                    and City of Bothell Defendants
19
                                          Geoffrey Grindeland
20                                           Nikki Carlsey
                                   SEAMARK LAW GROUP, PLLC
21                                   400 Winslow Way E. Suite 230
                                      Bainbridge Island, WA 98110
22                                      geoff@seamarklaw.com
                                        nikki@seamarklaw.com
23                        Counsel for Defendants McSwain, Raftus and Baxter

                                                                       Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                          CIVIL DIVISION, Litigation Section
                                                                       900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 22                     500 Fourth Avenue
                                                                       Seattle, Washington 98104
                                                                       (206) 296-0430 Fax (206) 296-8819
          Case 2:21-cv-00100-RAJ-JRC Document 29 Filed 03/25/21 Page 23 of 23




1           I declare under penalty of perjury under the laws of the United States and the State of

2    Washington that the foregoing is true and correct.

3

4           DATED this 25th day of March 2021 at Bellevue, Washington.

5

6                                                 ______________________________
                                                  RAFAEL MUNOZ-CINTRON
7                                                 Legal Assistant
                                                  King County Prosecuting Attorney's Office
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                        Daniel T. Satterberg, Prosecuting Attorney
     KING COUNTY’S RULE 12(c)                                           CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     MOTION TO DISMISS (2:21-cv-00100-RAJ-JRC)- 23                      500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
